DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pat. Pub. No. 20160206205, “Wu”) in view of Dehmeshki et al. (US Pat. Pub. No. 20210264593 “Dehmeshki”).
Regarding claim 1 Wu teaches  A system (Fig. 13) for using computer vision to identify an area of interest within a body cavity ([0078] “…. for example. In step S103, the grab cut algorithm is initialized with a rectangle defining the region of interest (ROI). The ROI is defined at an offset of 20 pixels”), comprising: 
a camera positionable to capture image data corresponding to a treatment site that includes the area of interest ([0071] “FIG. 2 illustrates a diagram illustrating the flow process of the system according to an embodiment. In the process, an image of the patient is captured by the mobile device 1, thereby generating image information. This information may include information from the imaging sensor 2”); 
at least one processor and at least one memory, the at least one memory storing instructions executable by said at least one processor to (Fig. 13 element 1004 and 1003 [0132] “Alternatively, the computer processor can execute a computer program including a set of computer-readable instructions that perform the functions described herein, the program being stored in any of the above-described non-transitory electronic memories and/or a hard disk drive, CD, DVD, FLASH drive or any other known storage media”): 
analyze the image data to identify edges of at least a portion of the area of interest within images captured using the camera based on image segmentation techniques ([0029] “…..determine the boundary of the injury portion within the imaging information of the area of interest by utilizing an  automatic image segmentation algorithm”); 
Even though Wu teaches obtain depth data from images captured by a camera (“[0095] In step S200 of FIG. 7, depth maps obtained by the structure sensor 3. [0098] In step S203, the depth information within the area, which is represented by the foreground mask is used for further processing. [0100] In step S205, the contour within the foreground mask area is determined and in step S206, the determined contour is projected into 3D space whereby the perimeter is calculated”) but Wu didn’t teach in the same embodiment that this same camera also captures image data.
However Wu teaches in another embodiment that image data and depth data are captured by same camera which is structure 3 ([0063] “…… In an alternative embodiment, imaging information may be obtained from only the structure sensor 3”);
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Wu by having same camera for capturing image data and depth data based on teaching from alternate embodiment from Wu.
 The motivation for the above is to increase efficiency by using single hardware.
Wu as modified is silent about identify edges in the depth data.
Dehmeshki teaches identify edges in depth data (“[0040] In particular, where data fusing is used, the inventors have found that a 1024×1024 resolution depth map may be downsampled to a 128×128 resolution depth map prior to calculating the curvature map (in this case using Gaussian curvature techniques) with almost no loss of accuracy in the subsequent edge detection calculation. [0066] In step 502, a depth map is generated from the 3D image. [0078] In step 508, the calculated region boundaries are outputted and may be overlaid onto the original image data to generate a composite image”);
Dehmeshki and Wu are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Wu as modified by identifying edges in depth data as taught by Dehmeshki.
The motivation for the above is to use 3d data for more accurate edge detection.

Wu modified by Dehmeshki teaches generate an overlay marking edges identified by analyzing the image data and edges identified in the depth data (Wu [0114] “The interface displays the color image 60 and provides the user with the ability to mark the wound 51 by selecting toggle 61 and to mark the background 50 by selecting toggle 62. Button 63 enables the user to erase markings. Once the markings 50 and 51 are placed, the user may select the segmentation button 64, which initiates the processing shown in FIG. 4. Once this processing is complete, the wound border information is returned to the interface to be displayed as border 72.”
Dehmeshki [0078]” In step 508, the calculated region boundaries are outputted and may be overlaid onto the original image data to generate a composite image”);
 
display the overlay over displayed image data (Wu [0114] “….the wound border information is returned to the interface to be displayed as border 72”).

Claim 4 is directed to a method and its steps are similar in scope and functions of the element of the system claim 1 and are also rejected with the same rationale as specified in the rejection of claim 1.

Regarding claim 3 Wu modified by Dehmeshki teaches wherein the camera is a stereoscopic camera (Wu [0064] “….. the structure sensor 3 could also be implemented by a 3D stereo camera”).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu modified by Dehmeshki as applied to claim 1 above, and further in view of Regensburger et al. (US Pat. Pub. No. 20200234449, “Regensburger”).
Regarding claim 2 Wu modified by Dehmeshki is silent about  image segmentation technique is at least one of color differentiation, brightness differentiation, active contour model, or region growing.
Regensburger teaches image segmentation technique is at least one of color differentiation, brightness differentiation, active contour model, or region growing ([0078] “…. This automatic segmentation on the basis of the different imaging properties of the tissue regions 14 may be based, for example, upon different colors or different contrast properties of the tissue regions 14”);

Regensburger and Wu modified by Dehmeshki are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Wu as modified by Regensburger by having image segmentation technique is at least one of color differentiation, brightness differentiation, active contour model, or region growing as taught by Regensburger.
The motivation for the above is to use a standard and well known method of image segmentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612